             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:18-cv-00315-MR


MC1 HEALTHCARE LLC, d/b/a          )
MOUNTAINSIDE,                      )
                                   )
                     Plaintiff,    )
                                   )
vs.                                )          ORDER
                                   )
MOUNTAINSIDE SOLUTIONS, INC., )
n/k/a MOUNTAINVIEW RECOVERY, )
INC., and MICHAEL E. ELKINS,       )
                                   )
                     Defendants.   )
________________________________ )
                                   )
                                   )
MOUNTAINSIDE SOLUTIONS, INC., )
n/k/a MOUNTAINVIEW RECOVERY, )
INC.,                              )
                                   )
           Counterclaim-Plaintiff, )
                                   )
vs.                                )
                                   )
MC1 HEALTHCARE LLC, d/b/a          )
MOUNTAINSIDE,                      )
                                   )
           Counterclaim-Defendant. )
_______________________________ )

     THIS MATTER is before the Court sua sponte to address the status of

the pro hac vice admission of the Defendants’ counsel, Christian W. Liedtke.
      On April 21, 2021, the Court entered an Order granting the Plaintiff’s

Motion to Compel Certain Discovery from the Defendants. [Doc. 97]. In that

Order, the Court found that it appeared that Mr. Liedtke had abandoned the

defense of this action. Specifically, the Court found that Mr. Liedtke had

wholly failed to respond to the Plaintiff’s legitimate discovery requests;

asserted objections to such requests that were not substantially justified; and

failed to provide the required information about the individuals who would be

presented to testify pursuant to the Rule 30(b)(6) deposition notice of

Defendant Mountainview Recovery. [Id. at 6-8]. In light of that Order, the

Court entered a separate Order directing Mr. Liedtke to show cause in writing

within seven (7) days why his pro hac vice admission should not be revoked.

[Doc. 98]. Mr. Liedtke was specifically warned that failure to respond in a

timely manner would likely result in the revocation of his pro hac vice

admission in this matter. [Id. at 3].

         More than seven days have now passed, and Mr. Liedtke has not

responded to the Court’s Order. For the reasons previously stated [Docs.

97, 98], and in light of Mr. Liedtke’s failure to respond to the Show Cause

Order, the Court hereby revokes Mr. Liedtke’s pro hac vice admission to this

Court.


                                        2
     IT IS, THEREFORE, ORDERED that the pro hac vice admission of

Christian W. Liedtke is hereby REVOKED.

     IT IS FURTHER ORDERED that attorney Liedtke shall inform all other

courts where he is currently admitted pro hac vice of this revocation.

     The Clerk of Court is respectfully directed to terminate Mr. Liedtke as

counsel of record for the Defendants in this matter.

     IT IS SO ORDERED.


                           Signed: May 3, 2021




                                         3
